 
Exhibit 10
 
 
AMENDMENT NUMBER EIGHT TO CREDIT AGREEMENT
 
This Amendment Number Eight to Credit Agreement (“Amendment”) is entered into as
of August 13, 2010, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, INC., a
California corporation, formerly known as Wells Fargo Foothill, Inc., as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), on the one hand, and
TELTRONICS, INC., a Delaware corporation (“Borrower”), on the other hand, with
reference to the following facts:
 
A. Borrower, Agent, and Lenders have previously entered into that certain Credit
Agreement, dated as of May 31, 2007 (as amended and modified, from time to time,
the “Agreement”).
 
B. Borrower has requested that Agent and Lenders make certain amendments to the
Agreement as provided for and on the conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and supplement
the Agreement as follows:
 
1.  DEFINITIONS.  All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.
 
2.  AMENDMENTS.
 
(a)  The principal amortization set forth in the table under Section 2.2 (Term
Loan) of the Agreement is hereby amended by deleting such table in its entirety
and replacing it with the following:
 
Date
Installment Amount
July 1, 2007 and the first day of each month thereafter
through and including December 1, 2010
$97,366.67
January 1, 2011 and the first day of each month thereafter
$116,855.00

 
(b)  Clause (a) of Section 6.16 (Minimum EBITDA) of the Agreement is hereby
amended by deleting (i) the proviso set forth in the un-numbered paragraph at
the end of such clause in its entirety without replacement, and (ii) the
financial covenants for May 31, 2010 through December 31, 2010 set forth therein
in their entirety and replacing them with the following for such months:
 
Required Amount
Applicable Period
$4,218,000
For the 12 month period ending 5/31/10
$2,750,000
For the 12 month period ending 6/30/10
$1,850,000
For the 12 month period ending 7/31/10

 
 
 
1

--------------------------------------------------------------------------------

 
 
$900,000
For the 12 month period ending 8/31/10
$200,000
For the 12 month period ending 9/30/10
$100,000
For the 12 month period ending 10/31/10
$100,000
For the 12 month period ending 11/30/10
$100,000
For the 12 month period ending 12/31/10

 
(c)  Clause (b) of Section 6.16 (Minimum Fixed Charge Coverage Ratio) of the
Agreement is hereby amended by deleting (i) the proviso set forth in the
un-numbered paragraph at the end of such clause in its entirety without
replacement, and (ii) the financial covenants for May 31, 2010 through December
31, 2010 set forth therein in their entirety and replacing them with the
following for such months:
 
Applicable Ratio
Month Ending
Not Applicable
For the 12 month period ending 5/31/10
Not Applicable
For the 12 month period ending 6/30/10
Not Applicable
For the 12 month period ending 7/31/10
Not Applicable
For the 12 month period ending 8/31/10
Not Applicable
For the 12 month period ending 9/30/10
Not Applicable
For the 12 month period ending 10/31/10
Not Applicable
For the 12 month period ending 11/30/10
Not Applicable
For the 12 month period ending 12/31/10

 
(d)  Clause (e) of Section 6.16 (Minimum Total Sales) of the Agreement is hereby
amended by deleting (i) the proviso set forth in the un-numbered paragraph at
the end of such clause in its entirety without replacement, (ii) all references
therein to “quarter” and replacing them with “month”, and (iii) the financial
covenants for May 31, 2010 through December 31, 2010 set forth therein in their
entirety and replacing them with the following for such months:
 
Required Amount
Month Ending
$10,300,000
For the 5 month period ending 5/31/10
$12,000,000
For the 6 month period ending 6/30/10
$15,250,000
For the 7 month period ending 7/31/10
$17,000,000
For the 8 month period ending 8/31/10

 
 
 
2

--------------------------------------------------------------------------------

 
 
$18,500,000
For the 9 month period ending 9/30/10
$20,000,000
For the 10 month period ending 10/31/10
$22,250,000
For the 11 month period ending 11/30/10
$24,000,000
For the 12 month period ending 12/31/10

 
(e)  Clause (a) of the definition of “Borrowing Base” set forth in Schedule 1.1
to the Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:
 
“(a)           the lesser of:
 
(i)           85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, and
 
(ii)           an amount equal to Borrower’s Collections with respect to
Accounts for the immediately preceding 75 day period, plus”
 
(f)  The definition of “EBITDA” set forth in Schedule 1.1 to the Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:
 
“EBITDA” means, with respect to any fiscal period, Borrower’s consolidated net
earnings (or loss), minus extraordinary gains, any interest income, and any
software development costs to the extent capitalized during such period, plus
the non-recurring wage adjustment expenses disclosed in Note 6 of Borrower’s
10-Q SEC filing for the fiscal quarter ended June 30, 2010, in an aggregate
amount not to exceed $1,975,000, interest expense, income taxes, and
depreciation and amortization for such period, in each case, determined on a
consolidated basis in accordance with GAAP.
 
(g)  Clause (i) of the definition of “Eligible Accounts” set forth in Schedule
1.1 to the Agreement is hereby amended by deleting such clause in its entirety
and replacing it with the following:
 
“(i)  Accounts with respect to an Account Debtor whose total obligations owing
to Borrower exceed (i) (1) solely during the period commencing on June 30, 2010
and ending on September 30, 2010 (the “Modified Advance Period”), 65% of all
Eligible Accounts, with respect to Accounts owed by the New York City Board of
Education and its Affiliates (collectively, “NYBOE”), and (2) at any time other
than the Modified Advance Period, 55% of all Eligible Accounts, with respect to
Accounts owed by NYBOE, (ii) 30% of all Eligible Accounts, with respect to
Accounts owed NYDOC, (iii) 30% of all Eligible Accounts, with respect to
Accounts owed by FBOP, but in no event shall the aggregate amount of all
Eligible Accounts owed by NYBOE, NYDOC or FBOP (x) solely during the Modified
Advance Period, exceed 85% of all Eligible Accounts, and (y) at any time other
than the Modified Advance Period, exceed 75% of all Eligible Accounts, (iv) 20%
of all Eligible Accounts, with respect to Accounts owed by Neilsen Media
Research, and (v) 10% of all Eligible Accounts in all other cases (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates), in each such case to the extent of the obligations
owing by such Account Debtor in excess of such percentages; provided, however,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentages shall be determined by Agent based on all
of the otherwise Eligible Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit,”
 
 
3

--------------------------------------------------------------------------------

 
3.  [RESERVED].
 
4.  [RESERVED].
 
5.  REPRESENTATIONS AND WARRANTIES.  Borrower hereby affirms to Agent and
Lenders that all of Borrower’s representations and warranties set forth in the
Agreement are true, complete and accurate in all respects as of the date hereof.
 
6.  NO DEFAULTS.  Borrower hereby affirms to Agent and Lenders that no Event of
Default has occurred and is continuing as of the date hereof.
 
7.  CONDITIONS PRECEDENT.  The effectiveness of this Amendment, including the
consent set forth in Section 3 hereof, is hereby conditioned upon receipt by
Agent of (i) a copy of this Amendment duly executed by each party hereto, (ii) a
copy of the Third Amended and Restated Fee Letter of even date herewith duly
executed by each party thereto, and (iii) a copy of the Side Letter Agreement of
even date herewith duly executed by each party thereto, each in form and
substance satisfactory to Agent.
 
8.  REAFFIRMATION.  Borrower hereby acknowledges and reaffirms (i) all of its
obligations and duties under the Loan Documents, and (ii) that the Agent, for
the ratable benefit of the Lender Group, has and shall continue to have valid,
perfected Liens in the Collateral as provided in Section 5.2(d) of the Security
Agreement.
 
9.  COSTS AND EXPENSES.  Borrower shall pay to Agent and Lenders all of Agent’s
and Lenders’ out-of-pocket costs and expenses (including, without limitation,
the fees and expenses of its counsel, which counsel may include any local
counsel deemed necessary, search fees, filing and recording fees, documentation
fees, appraisal fees, travel expenses, and other fees) arising in connection
with the preparation, execution, and delivery of this Amendment and all related
documents.
 
10.     LIMITED EFFECT.  In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Agreement, the
terms and provisions of this Amendment shall govern.  In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.
 
11.    GENERAL RELEASE.  IN CONSIDERATION OF AGENT AND LENDERS AGREEING TO ENTER
INTO THIS AMENDMENT AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, BORROWER
HEREBY RELEASES AND DISCHARGES AGENT AND LENDERS, THEIR AGENTS, REPRESENTATIVES,
OFFICERS, DIRECTORS, AND ASSIGNS, FROM ANY AND ALL CLAIMS, LIABILITIES, RIGHTS
AND OBLIGATIONS, OF ANY NATURE WHATSOEVER, WHETHER SOUNDING IN TORT OR CONTRACT,
ARISING PRIOR TO THE DATE HEREOF RELATING TO THE OBLIGATIONS, THE LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY. THIS RELEASE SHALL BE EFFECTIVE
NOTWITHSTANDING, AND BORROWER HEREBY WAIVES ANY AND ALL RIGHTS ARISING UNDER OR
WITH RESPECT TO, CALIFORNIA CIVIL CODE SECTION 1542 (OR ANY NEW YORK LAW
EQUIVALENT) WHICH PROVIDES:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
 
4

--------------------------------------------------------------------------------

 
12.    COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original.  All such
counterparts, taken together, shall constitute but one and the same
Amendment.  This Amendment shall become effective upon the execution of a
counterpart of this Amendment by each of the parties hereto.  This Amendment is
a Loan Document and is subject to all the terms and conditions, and entitled to
all the protections, applicable to Loan Documents generally.
 
[remainder of page left blank intentionally; signatures to follow]

BN
6608847v5                                                                     
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 







  
TELTRONICS, INC.,
a Delaware corporation
 
 
 
By:
/s/ Angela L. Marvin
 
Name:
Angela L. Marvin
 
Title:
CFO
 
 
 
 
   
WELLS FARGO CAPITAL FINANCE, INC.,
a California corporation,
as Agent, Lender and Required Lender
 
 
 
   
By:
/s/ Tiffany Ormon
 
Name:
Tiffany Ormon
 
Title:
Director

 
 
 
 
 
 
 
 
 
S-1
Amendment Number Eight
 

--------------------------------------------------------------------------------